DETAILED CORRESPONDENCE

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-8 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the tip edge formed where the tip surface meets the tip inclined sides has a radius of curvature of less than 10 nm for wetted polymer materials”. The limitation is indefinite because it is unclear whether the recitation of claim 5 further limits the material of the dry adhesive fiber to be wetted polymers, whether the material is not further limited to be wetted polymers but in the event it is a wetted polymer it has a radius of curvature of 10 nm, or whether the radius of curvature of the wetted polymer is a comparison to that which is claimed in claim 1. Furthermore it is indefinite how, if the fiber is made from a wetted polymer, the fiber is a dry adhesive fiber.
In view of the above it is unclear what the metes and bounds of claim 5 are, therefore a prior art rejection cannot be applied.

Claim 6 recites the limitation "the fiber material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “wherein the tip edge has maximum sharpness for the fiber material and manufacturing processes to create the fiber”. The limitation is indefinite because it is unclear what the metes and bounds of the claim are. The claims are directed to a product, however the structure of the product is defined by a process which is not described. It is unclear how the sharpness of tip edge can be determined based on an undefined fiber material and process. Even if both the fiber material and process are described, it is unclear how to determine the “maximum” value of sharpness for the combination.

Claim 8 recites the limitation "wherein the shape of the inclined sides of the tip is selected from the group consisting of linear, convex, and concave shapes with respect to the stem axial direction and tip surface". The limitation is indefinite because claim 1 requires “inwardly inclined flat sides” (emphasis added), while claim 8 recites possible inclined sides that are not flat, such as and concave shapes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 1-3 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sitti (US 8206631).
With respect to claims 1-3, 6 and 8, Sitti teaches a variety of structures for dry adhesives that include a plurality of stems 22 and tips 28 (dry adhesive fiber), and a backing layer 20 (dry adhesive fiber structure) (col. 10, lines 34-41; Fig. 2), where the tip is a mushroom tip (col. 10, lines 23-32; Fig. 2). Sitti further teaches the tip 28 includes an expanded surface 30 which is generally away from the stem and may be planar (flat surface) (col. 10, lines 53-65; Fig. 2). As can be seen in Figure 2 of Sitti, the tip 28 has a radius (at) and inwardly inclined flat (linear) sides that form an angle (wedge angle γ) with the expanded surface 30 (flat surface) (Fig. 2). Sitti additionally teaches the stems 22 have a first end 24 (proximal end) and a second end 26 (distal end) on opposite sides of the stem 22 (col. 10, lines 49-52). The first end 24 (proximal end) of the stem 22 is connected to the backing layer 20 (a proximal end opposite the distal end), and the second end 26 (distal end) of the stem 22 is connected to the tip 22 (distal end connected to the end of the top at a tip point connection) (col. 10, lines 49-52; Fig. 2). As can be seen in Figure 2 of Sitti, the stems 22 have a longitudinal length, as well as a radius (a
Sitti further teaches the fiber design has sharp edges at the perimeter of the tip (col. 7, lines 48-67). Sharper edges at the perimeter of the tip lower the order of stress singularity by adding another dimension of stress reduction at the contact edge, and it is possible to eliminate the stress singularity via sharper contact edges, thus improving performance in both the gripping and releasing direction (col. 8, lines 1-28). The sharpness of the edge at the perimeter of the tip depends on the angle (wedge angle) of the inclined sides of the tip with respect to the expanded surface (flat surface) of the tip.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the sharpness of the edge of the tip (wedge angle) to include the claimed range of 20-55, specifically 40-50, most specifically 45. One would have been motivated to provide an edge that is sharp enough to eliminate stress singularity and thus improve performance in the gripping and releasing direction, in order to impart the desired dry adhesive properties. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Additionally, Sitti teaches that an enlarged fiber tip increases the contact area of the fiber, thus enhancing the interfacial resistance to separation between the fiber and the adhering surface (col. 7, lines 48-67), and can be used as a design parameter to control the level of adhesion (col. 17, lines 7-18). Sitti also teaches that fiber stems with too small a diameter collapsed (col. 25, lines 53-62). The expanded surface 30 (flat surface) has an area that is greater than a cross sectional area of the stem 22 (col. 10, lines 53-65).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ratio of the radius of the tip (at) to the radius of the stem (a) to include at) large enough to provide a large enough contact area to achieve the desired adherence to a surface, with a stem with a radius (a) large enough to support the tip without collapsing, while keeping the cross sectional area of the tip greater than the cross sectional area of the stem. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

 With respect to claim 7, Sitti teaches all the limitations of claim 12 above. Sitti further teaches the fibers have lengths of approximately 100 microns (col. 12, lines 7-13).

Claims 1-3 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Campo ("Contact Shape Controls Adhesion of Bioinspired Fibrillar Surfaces.") in view of Duffy (US 5983467).
With respect to claims 1-3 and 8, del Campo teaches elastomeric surfaces (dry adhesive fiber structure) patterned with micropillars (dry adhesive fiber) of different shapes, such as mushroom-type (Introduction, paragraph 4). As can be seen in Table 1, the mushroom tip micropillar (dry adhesive fiber) has a flat surface with a tip radius r1 (at), inwardly inclined flat (linear) sides that form a wedge angle (γ) with the flat surface, and an end opposite the surface (Table 1, mushroom tip). The mushroom tip micropillar (dry adhesive fiber) also has a stem with a cross sectional area, a distal end connected to the tip, a proximate end opposite the distal end, and a longitudinal length with a radius r (a) (Table 1, mushroom tip). In the four embodiments listed in Table 1, the radius of r1 to r (at/a) is 0.99-1.32, 1.22-1.34, 1.05-1.08, and 1.06-1.08 (Table 1).
The radius of r1 to r (at/a) range of del Campo substantially overlaps the claimed range in the instant claims 1-3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by del Campo, because overlapping ranges have been held to establish prima facie obviousness.
Del Campo is silent as to the wedge angle being 20-55, specifically, 40-50, most specifically 45.
Duffy teaches fastening devices, in particular those used for connecting a wide variety of rigid or flexible materials (col. 1, lines 8-10). In an embodiment seen in Figure 7a of Duffy, pluralities of islands 06 are arrayed on a surface which are configured so as to primarily resist a relative shearing force in a single direction that consist of geometrically arrayed pluralities of said islands having top surfaces 03 with perimeters approximating a triangular shape in plain view, two sidewalls 02 of which are undercut to provide an acute angle with surface 01 (col. 13, lines 1-7; Fig. 7). As seen in Figure 1 of Duffy, angle a is the angle between the sidewalls 02 and the surface 01 (Fig. 1). As the effective angle a becomes more acute, inadvertent release by a lateral or vertical stress component is generally reduced in relationship to said angle (col. 8, lines 45-48), and a more acute vertical angle a, say between forty five degrees or less, between an island sidewall 02 and basal surface 01 will provide greater resistant to vertical stress components than a design with a wider vertical angle because a relatively larger portion of sidewall 02 is acting against vertical stress (col. 11, lines 24-30).
One of ordinary skill in the art would recognize through the rules of corresponding pairs and alternate exterior angles, the angle formed between the surface 03 and the sidewalls 02 (wedge angle) is equivalent to angle a. Please see the annotated Figure 1 of Duffy below for a pictorial description of the angle rules. Angle a is an alternate exterior angle to angle 1, therefore angle a and angle 1 are congruent. Angle 1 is corresponding pair with angle 2 (wedge angle), therefore angle 1 and angle 2 (wedge angle) are congruent. Thus, angle 2 (wedge angle) is also congruent with angle a.

    PNG
    media_image1.png
    554
    760
    media_image1.png
    Greyscale

Since both del Campo and Duffy teach fasteners with a flat top and inwardly inclined sides, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the mushroom tip of del Campo to have a wedge angle 45 degrees or less to provide greater resistance to vertical stress components, and reduce inadvertent release by a lateral or vertical stress component.

With respect to claim 7, del Campo in view of Duffy teaches all the limitations of claim 8 above. del Campo further teaches the micropillars (dry adhesive fiber) have heights ranging from 5-50 microns in height (Experimental Section, paragraph 1).

Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789